DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  “at least one articulated chain, which contact” is awkward and unclear. It appears “contact” should be changed to –contacts—  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “wherein each chain” in line 1. However, only one chain (i.e. “at least one”) has been positively recited in claim 12, from which claim 13 depends. It is therefore unclear if applicant means to be positively claiming at least one chain or a plurality of chains.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 16, 18-20, 22-23, 25-26, 28, 32, 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson 3,396,518.

Independent Claim 1: Johnson discloses a lawnmower comprising: 
a housing (10); and
a passive cleaning assembly (15, passive in that the cleaning assembly is essentially “along for the ride” with the rotary cutting blade 13) for removing detritus from the housing, the passive cleaning assembly being moveably mounted (on shaft 14) on said housing; 
wherein movement of the lawn mower with respect to the ground (during a mowing operation) causes a cleaning portion of the passive cleaning assembly to move with respect to the housing and thereby remove detritus from the housing, as per claim 1.


Dependent Claims 4-6, 8, 16, 18-20: Johnson further discloses wherein the passive cleaning assembly (15) is rotatably mounted on the housing (10), such rotation being about a cleaning assembly axis (the vertical axis of shaft 14), as per claim 4;
wherein the cleaning assembly axis (the vertical axis of shaft 14) is substantially normal to the ground (Fig. 2), as per claim 5;  
a grass cutting blade (13), which is driven by the lawnmower (via 11) so as to rotate with respect to the housing (10) about a blade axis (the vertical axis of shaft 14), wherein the passive cleaning assembly (15) is rotatably mounted on the housing about a cleaning assembly axis (also the vertical axis of shaft 14), and wherein the blade axis is substantially aligned with the cleaning assembly axis, as per claim 6;
wherein the housing (10) has a groundfacing side (the underside of 10), which is generally concave (seen between Figs. 1-2), so as to define an at least partially-enclosed space between the ground and the lawnmower during mowing, the cleaning portion (15) and the blade (13) being disposed within said space (Fig. 1), wherein the cleaning portion removes detritus from at least a portion of the surface of said ground-facing side, as per claim 8;
a limiting element (14) configured to limit the movement of the passive cleaning assembly (15) with respect to the housing (10) to a defined range (limited to the circle around shaft 14), as per claim 16;
wherein the cleaning portion (15) comprises a plurality of elongate scraping elements (the two elements on either side of the shaft, as seen in Johnson’s Figs. 1-2), as per claim 18;
wherein each scraping element (the elements on either side of the shaft in Johnson’s figures) is shaped as a blade having two opposing edges (the front and rear edges relative to the direction of rotation), which are each configured to scrape detritus off the housing (Johnson col. 1, lns. 33-39), as per claim 19;
wherein the passive cleaning assembly (15) is rotatably mounted (via shaft 14) on the housing (10), such rotation being about a cleaning assembly axis (the vertical axis shaft 14), and wherein the plurality of elongate scraping elements are circumferentially arrayed about the cleaning assembly axis, as per claim 20. 

Independent Claim 22: Johnson discloses a lawnmower comprising: 
a housing (10); and 
a cleaning assembly (15) for removing detritus from the housing, the cleaning assembly being moveably mounted (at 14) on said housing; 
the lawnmower being configured such that, during use, the cleaning assembly is moved with respect to the housing thereby causing a scraping edge of a cleaning portion of the cleaning assembly to move with respect to the housing and thereby scrape detritus off the housing (col. 1, lns. 33-43), as per claim 22. 6cleaning 

Dependent Claim 23, 25-26, 28, 32, 35-38: Johnson further discloses wherein the cleaning assembly (15) is rotatably mounted on the housing, such rotation being about a cleaning assembly axis (the vertical axis of shaft 14), and wherein the cleaning assembly axis is substantially normal to the ground (seen in Fig. 2), as per claim 23;
a grass cutting blade (13), which is driven by the lawnmower (via 11) so as to rotate with respect to the housing (10) about a blade axis (the axis of shaft 14), and wherein the blade axis is substantially aligned with the cleaning assembly axis (as seen in the figures), as per claim 25;
wherein the grass cutting blade (13) and the cleaning assembly (15) are rotatable independently of one another (due to the offset nature of the cleaning assembly provided by the offset cam bearing 17A), as per claim 26;
wherein the housing (10) has a groundfacing side (the underside), which is generally concave and generally bowl shaped (Fig. 2), so as to define an at least partially-enclosed space between the ground and the lawnmower during mowing, the cleaning portion (15) and the blade (13) being disposed within said space (Figs. 2), as per claim 28;
wherein the scraping edge (the front edge of each side of the cleaning assembly 15) of the cleaning portion scrapes detritus off at least a portion of the surface of said ground-facing side (the underside of 10, col. 1, lns. 33-43), as per claim 32;
wherein the cleaning portion (15) comprises a plurality of elongate scraping elements (the two elements on either side of shaft 14), as per claim 35;
wherein each scraping element (the two elements on either side of shaft 14) is shaped as a blade having two opposing edges (the front and rear edges relative to the direction of rotation), which are each configured to scrape detritus off the housing, as per claim 36;
a cleaning assembly axis (the vertical axis of shaft 14), and wherein the plurality of elongate scraping elements are circumferentially arrayed about the cleaning assembly axis (Fig. 1), as per claim 37;
at least one motor (11) configured to move the cleaning assembly (15) with respect to the housing (10), as per claim 38.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.

Dependent Claims 21, 39: However, Johnson fails to disclose wherein the lawnmower is a robotic lawnmower, as per claims 21, 39.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lawnmower Johnson a robotic lawnmower since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art and, furthermore, because robotic lawnmowers are old and well-known in the art for reducing the man-hours and energy needed to maintain lawns. See MPEP §2144.04 III.

Claim 1-6, 8, 10-12, 16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris 5,062,257 in view of Johnson.

Independent Claim 1: Morris discloses a lawnmower (10) comprising: 
a housing (11), as per claim 1. 
Morris further discloses wherein movement of the lawn mower with respect to the ground (col. 4, lns. 12-33, 59-64) causes a cutting blade (23) to move with respect to the housing.
However, Morris does not specifically disclose a passive cleaning assembly for removing detritus from the housing, the passive cleaning assembly being moveably mounted on said housing; 
wherein movement of the lawn mower with respect to the ground causes a cleaning portion of the passive cleaning assembly to move with respect to the housing and thereby remove detritus from the housing, as per claim 1.
Johnson discloses a similar lawnmower comprising a passive cleaning assembly (15, passive in that it is essentially “along for the ride” with the rotary cutting blade 13) for removing detritus from the housing (10), the passive cleaning assembly being moveably mounted (at 16, 17, 17A, movable by shaft 14) on said housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the passive cleaning assembly of Johnson on the lawnmower of Morris in order to clean the underside of the lawnmower housing. 
It can be seen then, that when Johnson’s passive cleaning assembly (15) is mounted to Morris’s cutting blade shaft (21), which is rotated by the wheels (12), that movement of Morris’s lawnmower with respect to the ground causes a cleaning portion (also 15) of the passive cleaning assembly to move with respect to the housing and thereby remove detritus from Morris’s housing (11), as per claim 1.

Dependent Claims 2-6, 8, 10-12, 16, 18-21: The resultant combination above further discloses wherein the passive cleaning assembly (Johnson’s assembly 15, when mounted on the shaft 21 of Morris’ lawnmower) further comprises a ground-contacting portion (Morris 12), which contacts the ground during use, thereby causing said cleaning portion (Johnson’s 15, now mounted on Morris’s lawnmower) to move with respect to the housing (Morris 11) during movement of the lawnmower (Morris 10), as per claim 2;  
wherein turning movements of the lawnmower (Morris’ lawnmower 10 with Johnson’s cleaning assembly 15) cause (via wheeled power from Morris’ 12) the cleaning portion (Johnson’s 15) to move with respect to the housing (Morris 11) and thereby remove detritus from the housing, as per claim 3;
wherein the passive cleaning assembly (Johnson’s 15, now mounted on Morris’ rotary shaft 21) is rotatably mounted on the housing (Morris 11), such rotation being about a cleaning assembly axis (the vertical axis of Morris’s shaft 21), as per claim 4;
wherein the cleaning assembly axis (the vertical axis of Morris’ shaft 21) is substantially normal to the ground (see Morris Fig. 2), as per claim 5;  
a grass cutting blade (Morris 23), which is driven by the lawnmower (Morris 10) so as to rotate with respect to the housing (Morris 11) about a blade axis (the vertical axis of Morris’ shaft 21), wherein the passive cleaning assembly (Johnson’s cleaning assembly 15, now mounted on Morris’ shaft 21) is rotatably mounted on the housing (Morris 11) about a cleaning assembly axis (also the vertical axis of Morris’ shaft 21), and wherein the blade axis is substantially aligned with the cleaning assembly axis, as per claim 6;
wherein the housing (Morris 11) has a groundfacing side (the underside of 11), which is generally concave (seen between Morris’ Figs. 1-2), so as to define an at least partially-enclosed space between the ground and the lawnmower (the vertical space under the mower deck top and above the blade as seen in Morris’ Fig. 2) during mowing, the cleaning portion (Johnson’s cleaning portion 15 now mounted on Morris’ shaft 21) and the blade (Morris 23) being disposed within said space (as originally taught by Johnson and as seen Johnson’s in Fig. 1), wherein the cleaning portion removes detritus from at least a portion of the surface of said ground-facing side, as per claim 8;
wherein the ground-contacting portion (Morris 12) is configured such that an amount of friction between the ground-contacting portion and the ground is substantially greater when the lawnmower carries out turning movements (due to the increased forces caused by turning), as compared with when the lawnmower carries out straight-line movements (due to the decreased forces during straight motion), as per claim 10;  
wherein the ground-contacting portion (Morris 12) is adapted to contact the ground at the rear of the lawnmower (seen in Morris’ Figs. 1-2, when considering the draw bar 14 and hitch 15) with respect to its forward direction of movement, as per claim 11;
wherein the ground-contacting portion (Morris 12) comprises at least one articulated chain (sections of the surface of 12), which contact the ground during movement of the lawnmower, as per claim 12;
a limiting element (Morris’ shaft 21) configured to limit the movement of the passive cleaning assembly (Johnson’s cleaning assembly 15, now mounted on Morris’s shaft 21) with respect to the housing to a defined range (limited to the circle around Morris’ shaft 21), as per claim 16;
wherein the cleaning portion (Johnson’s cleaning portion 15 now mounted to Morris’ shaft 21) comprises a plurality of elongate scraping elements (the two elements on either side of the shaft, as seen in Johnson’s Figs. 1-2), as per claim 18;
wherein each scraping element (the elements of Johnsons’ cleaning assembly seen on either side of the shaft in Johnson’s figures) is shaped as a blade having two opposing edges (the front and rear edges relative to the direction of rotation), which are each configured to scrape detritus off the housing (Johnson col. 1, lns. 33-39), as per claim 19;
wherein the passive cleaning assembly (Johnson’s cleaning assembly 15, now mounted on Morris’s shaft 21) is rotatably mounted (to Morris’ shaft 21) on the housing (Morris 11), such rotation being about a cleaning assembly axis (the vertical axis of Morris’s shaft 21), and wherein the plurality of elongate scraping elements are circumferentially arrayed about the cleaning assembly axis, as per claim 20.
However, the combination of Morris in view of Johnson fails to disclose wherein the lawnmower is a robotic lawnmower, as per claim 21.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lawnmower of Morris and Johnson a robotic lawnmower since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art and, furthermore, because robotic lawnmowers are old and well-known in the art for reducing the man-hours and energy needed to maintain lawns. See MPEP §2144.04 III.

Allowable Subject Matter
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17, 30, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.


/Alicia Torres/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        February 27, 2021